PER CURIAM.
Plaintiff appeals from the dismissal of its suit against officers and stockholders of a dissolved and subsequently reinstated corporation for an open account debt allegedly incurred while the corporation was dissolved.
The trial court’s dismissal, which followed the close of plaintiff's case-in-chief, was predicated on Commercial International Business Brokers Corp. v. Heller, 479 So.2d 133 (Fla. 4th DCA 1985). From our review of the record, it appears that Heller is distinguishable in that the persons whose liability is sought in the present case were officers and stockholders of the dissolved corporation, allegedly assuming to act as a corporation without the authority to do so. Additionally, there is evidence that both officers were active with respect to the account with appellant, as indicated by their acknowledged signatures on the account agreement and their testimony. It appears that Mobil Oil Corp. v. Thoss, 385 So.2d 726 (Fla. 5th DCA 1980), may be more on point.
Under these circumstances, we do not agree that the issue of liability should have been decided before all the evidence was presented. Accordingly, we reverse the order of dismissal, and remand for further proceedings not inconsistent with this opinion.
SCHEB, A.C.J., and LEHAN and SANDERLIN, JJ., concur.